Opinion by
Judge Lindsay:
T. B. Sanders, the purchaser at the decretal sale, is entitled to pay for the permanent improvements put upon the lands, after the confirmation of the sale, to the extent that such improvements enhanced the selling value of the lands. His entrance upon the same can not be regarded as an intrusion, so far as these appellants are concerned and it does not appear that any complaint -has been made by the life tenant.
But it seems that the intestate owned, and the court sold only an undivided interest in the tract possessed by the life tenant, and'yet the judgment charges this undivided interest with the payment of the whole amount allowed appellee for his improvements, after the deduction on account of the life estate of Mrs. Sanders. This we regard as an error; the heirs of the intestate should only be charged with their proportionate share of allowance, as the improvements inure to the benefit of all the owners of the entire tract. The judgment as to the claim of appellee is therefore reversed and the cause remanded for further proceedings consistent herewith.